Third Quarter 2010 Results Teleconference November 8, 2010 Disclaimer The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a number of assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances.However, whether actual results and developments will conform with Management’s expectations and predictions is subject to a number of risks and uncertainties, general economic, market or business conditions; the opportunities (or lack thereof) that may be presented to and pursued by PDC Energy; actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of PDC Energy. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materially from those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including, without limitation, the discussion under the heading “Risk Factors” in the Company’s 2009 annual report on Form 10-K and in subsequent Form 10-Qs. All forward-looking statements are based on information available to Management on this date and PDC Energy assumes no obligation to, and expressly disclaims any obligation to, update or revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC proved reserves, probable reserves and possible reserves. SEC regulations define “proved reserves” as those quantities of oil or gas which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible in future years from known reservoirs under existing economic conditions, operating methods and government regulations; “probable reserves” as unproved reserves which, together with proved reserves, are as likely as not to be recovered; and “possible reserves” as unproved reserves which are less certain to be recovered than probable reserves.Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, the Company’s reserves and production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. This material also contains certain non-GAAP financial measures as defined under the Securities and Exchange Commission rules. 2 11/08/2010 Rick McCullough Chairman and Chief Executive Officer 3 11/08/2010 Third Quarter 2010 Highlights 11/08/2010 4 •Financial results were essentially within guidance in spite of lease operating expense which was up for the quarter due to the expensing of approximately $2 MM which was budgeted as a capital item •Q3 2010 realized prices of $6.42 per Mcfe compared to Q3 2009 realized prices of $6.14 per Mcfe •Production slightly above guidance due to Wattenberg results •Drilled 39.7 net wells vs. 21.0 net wells in Q3 2009 •Production continues to trend higher as fourth quarter’s production and exit rate should exceed guidance; oil’s percentage of (2010 exit rate) production should approach 26% versus 18% of 2009 exit rate production Third Quarter 2010 Highlights, continued 11/08/2010 5 •Drilling efficiencies continue to improve as a result of optimizing capital costs and improving operating performance in the Piceance Basin and Wattenberg Field •Signed an agreement with a private company to acquire producing assets and undeveloped acreage located in the Wolfberry oil trend in West Texas for $40 MM in cash •Amended and restated the Company’s revolving bank loan facility agreement on November 4, 2010, increasing the borrowing base to $350 MM, adding additional lenders, amending certain other provisions including a cost reduction on its borrowing grid, and extending the maturity to November 2015 Bart Brookman Senior Vice President - Exploration and Production 6 11/08/2010 Q1 2010 Production: Bcfe Rocky Mountains Q1 2010 Production: Bcfe Q2 2010 Production: Bcfe Q3 2010 Production: Bcfe 2010E Production: Bcfe Appalachian Basin (PDCM) Q1 2010 Production: Bcfe Q3 2010 Production 9.2 Bcfe Michigan Basin (1%) Appalachian Basin (7%) Rocky Mountains (90%) Rocky Mountains (91%) 7 Core Operating Regions Operations Underway Q3 2010 Production: Bcfe 2010E Production: Bcfe Permian Basin Permian (1%) 11/08/2010 Quarterly Net Production 8 •Q3 actual production exceeded mid-year guidance •Primarily Wattenberg Field driven •Improved frac designs •Production includes increased oil and gas liquids component •Successfully acquired and integrated Permian assets •Optimizing production •Increasing production from Marcellus •Q4 production anticipated to be in- line or above guidance •Lower line pressure in Wattenberg Field Michigan (reflected as discontinued operations) 11/08/2010 *Excludes Q4 anticipated acquisitions. * Quarterly Drilling Activity 9 •Improved capital efficiencies achieved in drilling and completion operations •Two rigs operating in Wattenberg Field •One flex rig operating in Piceance Basin •Significant improvement in spud-to-spud time 11/08/2010 3Q 2010 4Q 2010 Expectations •Drill five Permian Basin wells •Drill first horizontal Niobrara well in Krieger prospect •Spud 4th horizontal Marcellus well •Operate 3rd vertical rig in Wattenberg Field * Excludes Q4 anticipated acquisitions. * Q3 Capital Expenditure Update
